Appellant complains of the disposition made of bills of exception numbers two, three and six. We have again examined them. The rule from 4 Tex. Jur., Sec. 224, page 328, copied in our original opinion is supported by many cases annotated in note four under the text, only three of which cases were cited by us originally. The rule is only an application of the principle that a ground of objection in a bill will not be taken as a certificate of fact.
The motion for rehearing is overruled.
Overruled.